Title: To George Washington from Brigadier General Samuel Holden Parsons, 26 October 1778
From: Parsons, Samuel Holden
To: Washington, George


          
            Dear General
            Middletonn [Middletown, Conn.] 26th Octr 1778
          
          I find Capt. George Starr of this Town is appointed by the Board of War to take Charge of the Leather belonging to the Continent, purchase Shoes, Cartouch Bozes [boxes] & other Military Accoutrements, by the inclosd Order you will find the Board have impowerd him to contract for those Articles in Exchange for raw Hides; I am fully Satisfied he will do all that any Man can do in that Department; he informs me he Shall be able to send on about Twelve Hundred pair of Shoes within four Weeks about Seven Hundred of which are now On Hand & will be forwarded as soon as he can procure Buckles for about 300 or 400 Cartouch Bozes [boxes] which are made and with the Shoes will compleat A Load for One Waggon; he Says he will take every Measure in his Power to procure a large Quantity of Shoes & thinks tis probable he Shall be able to furnish about 1000 or 1500 Pair a Month if the Leather can now be had in exchange for Hides as he is a Man very assiduous in his Business I have no Doubt he will do every Thing any Man can do towards a full Supply—As to Caps he Says tis impossible to make an Estimate of the Quantity of Leather on Hand suitable for that Business which is not fit for Shoes or to be Usd for Accoutrements or in the Quarter Master’s Department as ’tis not in whole Sides, but part of most of the Leather in working is found unsuitable for other Business which will well Answer for this.
          Under these Circumstances if your Excellency should think fit to give an Order for furnishing Col. Meigs’s Regt so far as such Leather can be found Capt. Starr will procure them to be made—Several Thousand Pair of Shoes are for Sale at Hartford which I am informd are good, if Major Bigelow or any other Person can have Orders to purchase they may be immediately forwarded On—I beleive the Connect[icut] Troops will be Supplied from the State that few if any will be wanted for them.
          I have inquird of Majr Bigelow the Reason of his not having made a particular Return of the Clothing in his Hands or supplied to any of the Regiments: he has convincd me it has yet been impossible, 
            
            
            
            because what he has furnishd for Any Regiments has been in Cloth and the Garments are not yet compleated; And the Goods he has purchasd are not all come in but those with what have been purchasd by Otis and Andrews are daily coming in & therefore a particular State is difficult to be given, but such an One as I suppose will be Satisfactory to your Excellency he will make as the Clothing which can be made from the Cloths can be nearly estimated.
          I find my Affairs will require my continuing in this State most of the insuing Winter, since I hear Nothing from Congress, I imagine my Resignation is laid by with other wast Papers; if any Troops are quarterd within this State I shall be much obliged by your Excellency’s ordering my Brigade for that Purpose, I wish to be with the Troops under my Command and should they be quarterd in this State I could attend to the Settlement of my own Affairs without neglecting the Duties of my Office—I hope to be at Camp next Week if the Troops do not sooner move this Way. I am with Respect and Esteem yr Excellencys Obedt Servt
          
            Saml H. Parsons
          
        